Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Prior 35 USC 112 rejections of claims 7, 15, and 16 are withdrawn in view of applicant’s amendments.
Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receiving, at a particular engine instance of the plurality of engine instances, a Data Manipulation Language (DML) request that involves a particular row of the table; 
the particular engine instance responding to the DML request by: 
determining that the particular row belongs to a particular slice; 
determining that the particular slice has a primary duplica that is stored on a particular persistent storage of the plurality of persistent storages; 
if the particular persistent storage is local to the particular engine instance, the particular engine instance executing a DML operation requested by the DML request, and 
if the particular persistent storage is local to a different engine instance, of the plurality of engine instances, than the particular engine instance, then the particular engine instance causing the different engine instance to execute the DML operation requested by the DML request.”
, in combination with the other claimed limitations.   

With respect to independent claim 9, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“….receiving a request to read a particular row that belongs to the particular set of rows as of a particular snapshot time; 
responding to the request by: 
locating a tail of a particular chronological entry chain that corresponds to the particular row; 
wherein the particular chronological entry chain: is stored in a particular copy of the particular slice; and includes a plurality of entries for the particular row; 
wherein the plurality of entries are linked in chronological order based on times at which updates reflected in the respective entries were made to the row; 
based on the times at which updates reflected in the entries were made to the particular row, determining which values from the plurality of entries belong to the particular snapshot time; and 
returning one or more values, obtained from the particular chronological entry chain, that belong to a snapshot defined by the particular snapshot time.”
, in combination with the other claimed limitations.   

With respect to independent claim 19, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receiving, at a particular engine instance of the plurality of engine instances, a Data Manipulation Language (DML) request that involves a particular row of the table; 
the particular engine instance responding to the DML request by: 
determining that the particular row belongs to a particular slice; 
determining that the particular slice has a primary duplica that is stored on a particular persistent storage of the plurality of persistent storages; 
if the particular persistent storage is local to the particular engine instance, the particular engine instance executing a DML operation requested by the DML request, and 
if the particular persistent storage is local to a different engine instance, of the plurality of engine instances, than the particular engine instance, then the particular engine instance causing the different engine instance to execute the DML operation requested by the DML request.”
, in combination with the other claimed limitations.   

With respect to independent claim 21, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receiving a request to read a particular row that belongs to the particular set of rows as of a particular snapshot time; 
responding to the request by: 
locating a tail of a particular chronological entry chain that corresponds to the particular row; 
wherein the particular chronological entry chain: is stored in a particular copy of the particular slice; and includes a plurality of entries for the particular row; 
wherein the plurality of entries are linked in chronological order based on times at which updates reflected in the respective entries were made to the row; 
based on the times at which updates reflected in the entries were made to the particular row, determining which values from the plurality of entries belong to the particular snapshot time; and 
returning one or more values, obtained from the particular chronological entry chain, that belong to a snapshot defined by the particular snapshot time.”
, in combination with the other claimed limitations.   

Dependent claims 2-8, 10-18, and 20 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The closest prior art found were the following:
“Oracle Database using Oracle Sharding 18c” by Beecher et. al. (hereafter Beecher), the reference was provided in the pct/us2021/053819.  The relevant sections provided were section 1.1 provides for fig. 1-1 shows a table horizontally partitioned across three shards (slices).  Section 7.2 and fig. 7-1 provides for how data guard replication is used with system managed sharding.   There is a shardgroup 1 being a primary (primary duplica)and and tow standby shardgroups 2 and 3 (secondary duplicas).  Further indicating in 7-1 that standbys may be deployed locally or remotely, and when using oracle active data guard can also be open for read-only access. Section 6.1.1-6.2.5 discuss queries and dmls with proxy routing in a sharded database, providing examples of select statements in 6.24 and 6.2.5 but does not provide any particulars to insert, delete, or update statements (dml). Beecher does not provide the limitations of claim 1 and 19 noted above.    Furthermore, while Beecher provides for a standby snapshot conversion, there is no need for a chronological entry chain to be provided.  Beecher provides for a converting physical standby to a snapshot standby snapshot in an effort to add standby shards, adding shards is to improve fault tolerance.  Beecher does not provide the limitations of claims 9 and 21 above.

“commitment protocols on sharded databases” by Unknown Author (hereafter UA) provided in the ids filed 3/28/2022.  In particular, pages 5-6 wherein it discusses two-phase commit in sharded DB.  While UA discloses operations op1 and op2 of a transaction are run on server 1 and server 2 wherein the data is sharded.  At best, UA discloses running a dml statement (duduct money from source account on server 1 and add money to destination account on server 2) on a sharded database which is too generic for what the claim calls for.  Furthermore, in the two-phase commit of UA, it must confirm back with a client in order to commit transactions, of which the claims do not indicate it is doing.  UA does not provide the limitations of claims 1 and 19 noted above in clear and concise terms.  Even less related, UA further does not disclose the limitations of claims 9 and 21 noted above.

Other references considered: 
US Patent Application Publication 20060036655 by Lastovica et. al. (hereafter Lastovica discloses providing snapshots of rows of a database, 0033-0041.  Wherein Fig. 1 the snapshots 116 are snapshots of rows of a database in a chain stored in short term memory and copied over to longer term memory.  While Lastovica provides for a snapshot chain and search of a snapshot of the row of a database, Lastovica does not disclose “each slice contains rows of the table that belong to the slice” since the slots 114 of Lastovica store chains of snapshots (116) of the same row (see 0033), they are not rows of the table.     In other words, the slots in Lastovica are not slices.  Lastovica therefore does not disclose the limitations above in claims 1, 9, 19, and 21 above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167